DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 allowed.
The following is an examiner’s statement of reasons for allowance:  With respect to claim 1, prior art of record does not teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:  a washer tank comprising a front mounting portion and a first rear mounting portion and where the front mounting portion is mounted to a vehicle front-side end of a crash box and the first rear mounting portion is mounted to a vehicle rear-side of a crash box.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mueller et al. (US20080296918) teaches a vehicle front end structure having a washer tank and crash-box near the bumper reinforcement.
Yasuda (US20070252412) teaches a vehicle front body structure comprising connecting members to house a washer tank in the vehicle longitudinal direction.
Asaga (JP201119495A) teaches a washer tank mounted between a bumper and lower cross member.
Matsuura et al. (US20110089720) teaches a vehicle body structure for mounting a washer tank to a vehicle body.
Saito (JP2015077947) teaches a vehicle body front part structure that includes a washer tank
Rice (US20180015908) teaches a sensor cleaning system for a vehicle.
Han et al. (US201402177194) teaches a system for anti-icing and de-icing a vehicle.
Kubota et al. (US20200189528) teaches a vehicle cleaner system.
Sogao (EP0067407) teaches a vehicle front body structure wherein a washer tank is mounted between a hood ledge, fender panel and fender protector (crash box).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313) 446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612